United States Court of Appeals
                      For the First Circuit


No. 05-2794

              MARKS 3-ZET-ERNST MARKS GMBH & CO. KG,

                      Plaintiff, Appellant,

                                v.

                         PRESSTEK, INC.,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on July 11, 2006 is amended
as follows:

     Page 6, line 3: insert "agreement" after "arbitration"

     Page 10, line 17: replace "Mark" with "Marks"

     Page 15, line 23: insert "it" between "but" and "captures"

     Page 16, line 19: delete the comma between "on" and "9"

     Page 17, line 7: delete the comma after "4"

     Page 23, line 2: replace "arbitration" with "commerce"

     Page 26, line 21: insert "on" between "based" and "the"